DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 20 are generic to the following disclosed patentably distinct species: 
Body species:
Tulip Species:
Species I (Figure 9): This embodiment features two straight grip grooves which extend along the width of the bottom of U-shaped opening.
Species II (Figure 10): This embodiment features two straight grip grooves which extend along the inside of the U-shaped opening on either side.
Species III (Figure 11A-11B): This embodiment features grip grooves that cross each other.
Species IV (Figure 12): This embodiment features two straight grip grooves which extend along the width of the bottom of U-shaped opening, and protrusions formed across the width of the grip grooves.
Tulip with Rod Accommodating Extension Species:
Wing species:
Species I (Figures 3A-3C): This embodiment features a wing for holding a rod with half-circle shaped grip grooves running along its top and right side.
Species I (Figures 4B-4C): This embodiment features a wing for holding a rod with triangular shaped grip grooves running along its top and right side.
Species III (Figures 4E-4G): This embodiment features a wing for holding a rod with half-circle shaped grip grooves running along its top and right side, and t-shaped cutouts along the grooves.
Species IV (Figure 5A): This embodiment features a wing for holding a rod with rectangle shaped grip grooves running along its top and right side.
Species V (Figure 5B): This embodiment features a wing for holding a rod with rectangle shaped projections running along its top and side.
Species VI (Figure 6A): This embodiment features a wing for holding a rod with a smooth shape contoured to the shape of the rod.
Species VII (Figure 6B): This embodiment features a wing for holding a rod with a smooth shape contoured to the shape of the rod.
Species VIII (Figure 7A-7F): This embodiment features a groove with an internal protrusion.
Rod pusher species:
Species I (Figure 3A): This embodiment features a rod pusher with a smooth top right corner.
Species II (Figure 6A-6C): This embodiment features a rod with half-circle shaped grip grooves running along its bottom and left sides.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of Tulip Species and a single disclosed species of Tulip with Rod Accommodating Extension Species (for this component, choose one Wing Species and one Rod Pusher Species), or a single grouping of patentably indistinct 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The tulip, tulip with rod, rod pusher, and wing species are all patentably distinct and can read on a variety of generic claims.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773